COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.L.P., a Child

Appellate case number:      01-19-00144-CV

Trial court case number:    18-DCV-252443

Trial court:                505th District Court of Fort Bend County
        Incarcerated and proceeding pro se, appellant, C.J.M., has filed a notice of appeal
of the trial court’s judgment signed on January 28, 2019. On January 31, 2019, appellant
requested preparation of reporter’s record. See TEX. R. APP. P. 34.6(b). The record was
due to be filed in this Court by March 11, 2019. See TEX. R. APP. P. 28.4(a)(1), 35.1(b).
       Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition within 180 days of the date the
notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. Accordingly, the court reporter
is ordered to file the reporter’s record in this appeal within 10 days of the date of
this order.1 No extensions of time will be granted absent extraordinary
circumstances. See TEX. R. APP. P. 28.4(b)(2), 35.3(c).
       The Clerk of this Court is directed to make an entry in this Court’s records that
appellant is allowed to proceed on appeal without payment of costs. See TEX. R. APP. P.
20.1; see also TEX. R. CIV. P. 145(a).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually       Acting for the Court

Date: __March 28, 2019___

1
       The court reporter has notified the Clerk of this Court that the reporter’s record is
       “approximately 125 pages” and “covers two days of testimony.”